 1   STEVEN A. NIELSEN, CALIFORNIA STATE BAR NO. 133864
     (STEVE@NIELSENPATENTS.COM)
 2   100 LARKSPUR LANDING CIRCLE, SUITE 216
     LARKSPUR, CA 94939-1743
 3
     TELEPHONE:(415) 272-8210
 4
     David R. Bennett
 5   (Admitted Pro Hac Vice)
     Direction IP Law
 6   P.O. Box 14184
 7   Chicago, IL 60614-0184
     (312) 291-1667
 8   dbennett@directionip.com

 9   Attorneys for Plaintiff
     Altair Logix LLC
10

11                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
12                                      OAKLAND DIVISION

13                                                                PATENT
     ALTAIR LOGIX LLC,
14                                                                Case No. 4:19-CV-04366-HSG
15                             Plaintiff,
        v.                                                        ORDER GRANTING UNOPPOSED
16                                                                MOTION TO EXTEND TIME FOR
     RENESAS ELECTRONICS AM., INC.,                               DEFENDANT TO RESPOND TO
17                                                                COMPLAINT
18
                               Defendant.
19
             Upon consideration of the Unopposed Motion to Extend Time for Defendant to Respond
20
     to the Complaint, it is hereby ordered that the motion is granted.
21

22           Defendant Renesas’s time to answer or otherwise respond to the complaint by sixty (60)
                                                                ISTRIC
23   days to October 29, 2019.                             TES D      TC
                                                         TA
                                                                                               O
                                                 S




24
                                                                                                U
                                                ED




     DATED: 8/16/2019
                                                                                                 RT




                                                                   TED
                                            UNIT




25
                                                               GRAN
                                                                                                      R NIA




26

27                                                                                            m Jr.
                                            NO




                                                                                  S. Gillia
                                                                       y wo o d
                                                                                                      FO




28                                                       Ju   d ge H a
                                             RT




                                                                                                 LI




                                                     E
                                                H




                                                                                               A




                                       RN
     ORDER REGARDING UNOPPOSED MOTION TO                    C
                                         EXTEND TIME FOR DEFENANT TO RESPOND TO
                                                        O F
     COMPLAINT                             DI         T              S T RIC
